DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 26 April 2021 is acknowledged and entered.  Following the amendment, claims 12 and 24 are canceled, and claims 1, 2, 9, 13, 14 and 21 are amended.  
Note, there is no status identifier for claims 3-8, 10, 11, 15-20, 22 and 23 in the current amendment, which is not in compliance with 37 C.F.R. 1.121 (c)(2).  See also, MPEP 714 II. C. (A).
Currently, claims 1-11 and 13-23 are pending and under consideration. 
The examiner tried to contact applicant by phone (to discuss allowable subject matter and remaining issues), which attempt was not successful.  Applicant is encouraged to contact the examiner at the telephone number listed below.
	
Withdrawal of Objections and Rejections:
All objections and rejections of claims 12 and 24 are moot as the applicant has canceled the claims.
The rejection of claims 1-11 and 13-23 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.

Formal Matters:
Claims
Claims 1 and 13 are objected to for the following reasons, appropriate correction is required for each item:
Claims 1 and 13 recite “by an elevated expression of IL-23p19 …” in line 2; the following is suggested: “by an elevated expression of IL-23 …”.  Additionally, claims 1 and 13 recite “antineutrophil cytoplasmic antibodies (ANCA)- associated …” in line 2; the following is suggested: “antineutrophil cytoplasmic antibody (ANCA)- associated …”.  Further, claims 1 and 13 recite “multiple sclerosis (MS)” twice (in lines 1 and 4-5 of the last paragraph of the claims).  

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 5-8, 13, 14 and 17-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10 and 12 of U.S. Patent No. 8,945,553. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth in the last Office Action mailed on 1/25/2021, at pages 3-4. 

Claims 1-11 and 13-23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 18 of U.S. Patent No. 10,358,490. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth in the last Office Action mailed on 1/25/2021, at page 4. 

Applicants argument filed on 26 April 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 9-10 of the response, the Applicant requested that these double patenting rejections be held in abeyance until the claimed subject matter is otherwise deemed allowable; and after analyzing the final allowed claim scope, Applicant will consider filing a terminal disclaimer, if necessary, to overcome an obviousness-type double patenting rejection. 
As such, the above rejections are maintained.  

Conclusion:
No claim is allowed.


Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
7/30/21